Citation Nr: 1822772	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  15-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for left ear hearing loss, prior to January 12, 2018.

2.  Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss, as of January 12, 2018.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from August 1955 to November 1963, and from January 1964 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

In a December 2013 VA audiology consultation report, a VA examiner noted performing a VA audiological examination and creating an audiogram displaying the results.  The record does not contain a copy of that audiogram.  

In a June 2015 statement, included with his substantive appeal to the Board, the Veteran stated that an examiner told him that he had "severe hearing loss."  The Veteran indicated that an examiner would test his hearing on June 8, 2015.

In a June 8, 2015, VA audiology education note, a VA examiner reported that the Veteran's Hearing Handicap Inventory for Adult test indicated that the Veteran had a severe perceived hearing handicap.  The examiner noted performing a VA audiological examination and creating an audiogram displaying the results.  The record does not contain a copy of that audiogram.  

As the record does not contain copies of records relevant to the Veteran's appeal, a remand is necessary to obtain any outstanding treatment records, to specifically include copies of the audiograms.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary releases, obtain and associate with the claims file any identified outstanding records of treatment regarding hearing loss.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA treatment records, to include copies of VA hearing tests, such as December 2013 and June 8, 2015, hearing tests, including audiograms.  

2.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

